Citation Nr: 1341961	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for service-connected postoperative residuals of right foot surgery, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to June 1996. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2013, the Veteran was afforded a hearing before Michael A. Herman, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent examination for his right foot disability was in July 2008.  During his hearing, held in August 2013, the Veteran testified that his right foot symptoms had worsened since his most recent examination.  Accordingly, on remand, the Veteran should be scheduled for an examination of his right foot.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  

Further, while on Remand, the Veteran's most recent VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for right foot symptoms after April 2013 (i.e., after the most recent medical evidence of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination to ascertain the current severity of his service-connected postoperative residuals of right foot surgery.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed. 

All clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  All limitation of function must be identified.  

The examiner should state whether any right foot disorders are present other than the service-connected postoperative residuals of right foot surgery, and, if so, whether it is possible to separate the symptoms of such nonservice-connected right foot disorder(s) from those of his service-connected postoperative residuals of right foot surgery.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be made clear.  

3.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


